t c memo united_states tax_court roy j chase petitioner v commissioner of internal revenue respondent docket no filed date roy j chase pro_se willie fortenberry for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies additions to tax and penalties with respect to petitioner’s federal_income_tax as follows additions to tax i r c sections year deficiency b a b b f dollar_figure dollar_figure dollar_figure -- big_number dollar_figure dollar_figure -- big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure big_number dollar_figure -- -- dollar_figure percent of the interest on the deficiency respondent also determined additions to tax under sec_6663 for and but has now conceded that those additions to tax are not due unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner’s underpayment of taxes and failure_to_file tax returns for the years in issue were due to fraud and whether a penalty should be awarded under sec_6673 by reason of petitioner’s groundless and frivolous positions maintained in this proceeding findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in new smyrna beach florida at the time that he filed his petition petitioner is a computer_software engineer specializing in software development testing and quality assurance from through petitioner was employed by various companies in the computer field he was employed as a test technician field representative engineering technician test department manager and supervisor and software engineer he taught hardware and software courses for employees and customers of two companies petitioner filed federal_income_tax returns as a single individual for through and jointly with his wife for and through from through petitioner failed to file federal_income_tax returns petitioner did not maintain bank accounts in his name during the years in issue because he refused to provide his social_security_number to banking institutions from through petitioner received compensation as an independent_contractor in the field of software development and quality assurance the checks that he received in payment for his services were cashed at the payers’ banks or through bank accounts maintained by his wife his mother or his sister-in-law petitioner received gross_receipts from his occupation as follows year gross_receipts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition petitioner received minor amounts of interest_income during these years during the years in issue petitioner accumulated cars boats and motorcycles in petitioner and his wife purchased a home in florida the deed was recorded in the name of petitioner’s wife in the internal_revenue_service irs commenced an investigation of petitioner’s federal_income_tax liability for and in a response to an administrative_summons petitioner and his wife wrote a letter to the irs that asserted the following arguments we must first of all inform you that we have no tax_liability for the years in question we must secondly inform you that we possess a number of rights and that we claim all of our rights at all times a question of jurisdiction arises in your claim against us for the liability of any income_tax we are now and were during the years in question citizens of the state of new hampshire we do not now and did not during the years in question work or reside in any territory which is or was under exclusive federal jurisdiction we are not now and have never been operating under any privelege sic or engaging in any activity which generates revenue taxable_income any_tax on our property the fruits of our labor must fall within the context of the apportionment clauses of the united_states constituion sic furthermore whereas we possess other constitutionally protected rights you lack any authority to require us to testify before you to deliver to you any of our property or to provide you with any information we do not wish to voluntarily confer jurisdiction over us in a letter dated date petitioner and his wife asserted the following we are writing to inform you that the meeting arranged for us on date is cancelled as stated in our previous letter to you we have no tax_liability to the united_states or the internal_revenue_service perhaps you do not understand our status furthermore we have opened no accounts with respect to title_26 we remind you that you lack any authority to summons us or to seize any of our property see hale v henkel we have not voluntarily assesed sic ourselves flora v u s nor opened any accounts with you nor entered into any contractual agreement with you or the united_states our status is such that we are not subject_to the provisions of title_26 please provide proof of any such voluntary assesment sic or the existance sic of any accounts or that you have any proper jurisdiction over us before bothering us again petitioner continued to maintain similar arguments through investigation of his liability for subsequent years during a criminal case brought against him through trial of this proceeding in date and in his posttrial brief the criminal case that was commenced against petitioner was dismissed in when the presiding judge indicated that the matter should be pursued civilly rather than criminally in petitioner and his wife incorporated a business as strategic computer solutions the corporation had employees including petitioner and his wife and issued forms w-2 wage and tax statement at the end of each year federal income taxes and social_security_taxes on the employees including petitioner and his wife were withheld and the withheld taxes were paid to the irs petitioner and his wife filed joint returns and reported their wages for and subsequent years opinion petitioner has not raised any nonfrivolous arguments concerning the amount of deficiencies determined in the statutory notice he has asserted various arguments concerning procedural matters and failures of the government to prepare returns on his behalf and to assess promptly the amounts owing he rejects the court’s explanation that assessment cannot occur until the decision in this case is final see sec_6213 he acknowledged during his testimony that he did not consult with any_tax professionals on the legality of his position on taxes in through he cites numerous cases out of context while ignoring those authorities contrary to his position he summarizes his position as follows it is my understanding that i’ve never been made liable for a tax i don’t understand how one is made liable for a tax but i have never received an assessment for any of the years in question up until the notice_of_deficiency i’ve never received any indication that the government is asking me to pay money that the irs is asking me to pay money petitioner ignores the evidence concerning multiple notices to him that he had failed to file required returns and the investigation of his liability for and that commenced in and resulted in criminal prosecution petitioner claims that he won the criminal case and therefore believes that he was correct he also claims that his beliefs were reinforced by the length of time that it took the irs to proceed against him civilly as is usual however civil proceedings awaited the conclusion of the criminal matter see eg 464_us_386 113_tc_206 affd 9_fedappx_700 9th cir the notices of deficiency followed promptly after dismissal of the criminal case petitioner’s arguments concerning liability are stale and have been uniformly rejected no further discussion of them is warranted see 919_f2d_1440 10th cir 833_f2d_1538 11th cir 769_f2d_707 11th cir 764_f2d_1389 11th cir 737_f2d_1417 5th cir 702_f2d_59 5th cir 661_f2d_71 5th cir affg tcmemo_1981_122 70_tc_730 affd 614_f2d_159 8th cir in the criminal context the government was required to prove petitioner’s guilt beyond a reasonable doubt in this case respondent must prove by clear_and_convincing evidence that petitioner had an underpayment_of_tax for and due to fraud sec_6653 and that his failure_to_file tax returns for the other years in issue was fraudulent sec_6651 sec_7454 rule b similar standards for proving fraud apply under either statute see 102_tc_632 99_tc_202 fraud may be proved by circumstantial evidence and the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 circumstantial evidence of fraud includes badges_of_fraud such as those present here a longtime pattern of failure_to_file returns failure to report substantial amounts of income failure to cooperate with taxing authorities in determining the taxpayer’s correct liability implausible or inconsistent explanations of behavior concealment of assets and failure to make estimated_tax payments see eg 796_f2d_303 9th cir affg tcmemo_1984_601 252_f2d_56 9th cir 75_tc_1 67_tc_181 affd without published opinion 578_f2d_1383 8th cir petitioner stipulated to the payments received from through he admitted during his testimony that he received funds for work performed during each of the years in issue proof of gross_receipts is sufficient to satisfy respondent’s burden of showing an underpayment for and in the absence of evidence of offsetting deductions see eg greenwood v commissioner tcmemo_1990_362 petitioner has neither argued nor shown that he had any offsetting deductions not allowed in respondent’s determination in defending the charge of fraud petitioner attempts to rely on his letters openly stating his position to the irs those letters however commenced only after his failure to comply with his obligations had been discovered they are not persuasive evidence negating fraud see rowlee v commissioner supra pincite respondent cites petitioner’s resumption of filing returns for and later years after the investigation of him had commenced as evidence that petitioner was well aware of his federal tax obligations petitioner argues that he filed returns for and subsequent years because different laws apply to corporations it appears however that petitioner continued to receive compensation_for services that he personally performed and reported that compensation on his tax returns for and subsequent years notwithstanding his attempt to justify his prior delinquencies we believe that petitioner was knowledgeable about his tax-paying responsibilities but ‘consciously decided to unilaterally opt_out of our system of taxation’ until the irs commenced its investigation of him niedringhaus v commissioner supra pincite quoting 94_tc_316 we are convinced that petitioner’s refusal to file tax returns was willful and with knowledge that he was obligated to file them and pay tax on his income his sudden discovery of his frivolous positions after many years of apparent compliance his failure to consult any professionals or authorities on the subject and his refusal to acknowledge his errors through the time of trial of this case undermine his claims of good-faith belief similar evidence has been held sufficient to support a criminal conviction in other cases see eg 939_f2d_499 7th cir 920_f2d_619 10th cir united_states v ward supra 801_f2d_108 2d cir 785_f2d_90 3d cir 772_f2d_287 7th cir 640_f2d_1014 9th cir 633_f2d_1356 9th cir when as here accompanied by evidence of intent to conceal income and assets the longtime pattern of failing to file tax returns is sufficient to sustain the civil penalties see eg niedringhaus v commissioner supra pincite rowlee v commissioner supra marsh v commissioner tcmemo_2000_11 affd 23_fedappx_874 9th cir houser v commissioner tcmemo_2000_111 harrell v commissioner tcmemo_1998_207 affd without published opinion 191_f3d_456 7th cir dunham v commissioner tcmemo_1998_52 the penalties for fraud in this case will be sustained as indicated above our conclusion that petitioner’s underpayment of taxes and failure_to_file returns was due to fraud is based on the objective facts and rejection of his claims of good_faith our reasoning is supported in part by his refusal to acknowledge that his positions are contrary to law as he was advised by the irs relevant authorities and the court in this case petitioner persists in his frivolous and groundless arguments through his posttrial brief apparently petitioner expects that if he feigns sincere belief he will avoid penalties petitioner is obviously intelligent and articulate but he has persevered too long to have any credibility serious sanctions are necessary to deter him and others similarly situated under these circumstances sec_6673 provides in relevant part sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure petitioner was specifically warned by respondent and by the court of the likelihood of a penalty under sec_6673 if he persisted in his frivolous arguments and he has persisted he did so even when the court ordered briefs limited to the question of fraud see 792_f2d_91 7th cir affg tcmemo_1985_237 a penalty will be awarded to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered for respondent
